Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 10-11, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 1203308) in view of Adams (US 4530369).
Regarding claim 1, Brown teaches a discloses an applicator to contain and dispense liquid, the applicator comprising: a reservoir comprising: a body (1) that extends around and forms a receptacle, the body comprising an outer wall with an opposing top side and a bottom side with the top side being open; a pad (3) attached to the body and that extends across the bottom side, the pad being constructed from a permeable material (cloth, line 59) to allow the liquid to pass; an actuator (4) that is movably connected to the reservoir, the actuator comprising: a plunger (40) with a bottom (flat end of 40) and an outer wall (threaded wall of 40) that extends outward from the bottom and with an outer diameter that is smaller than an inner diameter of the receptacle to fit into the receptacle; a shell (41) 
Brown does not teach threads positioned on an outer side wall of the outer wall or that the shell comprises threads that engage with the threads on the outer wall of the body.
Adams teaches a body (11) with threads (18) positioned on an outer side of an outer wall, and a shell (20) with threads (col. 2, ll. 35-38 and Fig. 3) that engage with the threads on the outer wall of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the threaded engagement of the device of Brown with the threads positioned on an outer side wall of the outer wall and that the shell comprises threads that engage with the threads on the outer wall of the body as taught by Adams, wherein doing so would merely be a matter of simple substitution of one known threaded plunger-advancing means with another with predictable results.
Regarding claim 2, the combination of Brown and Adams teaches the applicator of claim 1, wherein the bottom comprising apertures (Brown, perforations in diaphragm 6) to dispense the liquid from the receptacle.
Regarding claim 5, the combination of Brown and Adams teaches the applicator of claim 1, wherein the outer wall of the plunger has an exterior that is smooth to facilitate movement against an inner wall of the body (Adams, Fig. 3).
Regarding claim 6, the combination of Brown and Adams teaches the applicator of claim 5, further comprising a gasket (Adams, seal ring of 26) positioned between the outer wall of the plunger 
Regarding claim 7, the combination of Brown and Adams teaches the applicator of claim 1, wherein the actuator and the reservoir and co- axially aligned (Brown, Fig. 1).
Regarding claim 8, the combination of Brown and Adams teaches the applicator of claim 1, further comprising a cap (Brown, 7) with a solid bottom, the cap being removably connected to the body with the solid bottom sized to extend over and cover the pad.
Regarding claim 10, Brown teaches an applicator to contain and dispense liquid, the applicator comprising: a body (1) comprising a receptacle (interior of 1) formed within an outer wall and a bottom side, the bottom side comprising apertures (perforations in diaphragm 6), the receptacle further comprising an open top side opposite from the bottom side; a plunger (40) sized to extend through the open top side and into the receptacle, the plunger comprising an outer diameter that is smaller than an inner diameter of the receptacle for the plunger to be axially movable within the receptacle; a shell (41) connected to the plunger; a pad (3) that extends across the bottom side of the receptacle, the pad comprising an inner side that faces into the receptacle and an outer side that faces away from the receptacle, the pad configured for the liquid to move through the pad and be dispensed from the outer side.
Brown does not teach that the shell comprises an outer wall with a diameter that is larger than the plunger to space the outer wall radially away from the plunger by a gap that is sized to receive the outer wall of the receptacle when the shell is attached to the receptacle.
Adams teaches a shell (22) that comprises an outer wall with a diameter that is larger than the plunger to space the outer wall radially away from a plunger (26) by a gap that is sized to receive an outer wall of a receptacle (11) when the shell is attached to the receptacle (Fig. 3).

Regarding claim 11, the combination of Brown and Adams teaches the actuator of claim 10, wherein the pad is constructed from a permeable material (Brown, cloth, line 59) to allow the liquid to pass.
Regarding claim 13, the combination of Brown and Adams teaches the applicator of claim 10, wherein the outer wall of the plunger has an exterior that is smooth (Adams, Fig. 3) to facilitate movement against an inner wall of the body.
Regarding claim 14, the combination of Brown and Adams teaches the applicator of claim 10, further comprising a gasket (Adams, seal ring of 26) positioned between the outer wall of the plunger and the inner wall of the body, the gasket configured to prevent the liquid from leaking from the receptacle when the plunger is moved in the first direction into the receptacle.
Regarding claim 15, the combination of Brown and Adams teaches the applicator of claim 10, wherein the actuator and the reservoir and co- axially aligned (Brown, Fig. 1).
Regarding claim 16, the combination of Brown and Adams teaches the applicator of claim 10, further comprising a cap (Brown, 7) with a solid bottom with the cap being removably connected to the body with the solid bottom sized to extend over and cover the pad.
Regarding claim 18, Brown teaches a method of dispensing liquid (“pasty substances”, ll. 9-15), the method comprising: receiving the liquid into a receptacle (interior of 1) that is formed in a body (1); attaching a plunger (40) to the body with the plunger sized to fit into the receptacle in the body, and 
Brown does not teach a shell that is attached to the plunger having an outer wall that is threaded onto an outer side of the body or that the outer wall of the shell axially moves along the outer side of the body.
Adams teaches a shell (20) that is attached to a plunger (26) having an outer wall that is threaded onto an outer side of the body (col. 2, ll. 33-38), wherein the outer wall of the shell axially moves along the outer side of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the shell of Brown with a shell that is attached to the plunger having an outer wall that is threaded onto an outer side of the body or that the outer wall of the shell axially moves along the outer side of the body as taught by Adams, wherein doing so would merely be a matter of simple substitution of one known threaded plunger-advancing means with another with predictable results.
Regarding claim 19, the combination of Brown and Adams teaches the method of claim 18, further comprising rotating the plunger relative to the receptacle and axially moving the plunger into the first end of the receptacle (Adams, col. 3, ll. 1-5).
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Adma as applied to claims 1 and 10 above, and further in view of Chappell (US 5169252).

Chappell teaches slits or openings (440) that extend through a pad to allow for a liquid to pass.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Brown to have slits or openings that extend through the pad to allow for liquid to pass as taught by Chappell for the purpose of helping to disperse the liquid throughout the pad (Chappell, col. 13, ll. 8-9).
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Adams as applied to claims 1 above, and further in view of Schwartzman (US 3355240).
Regarding claims 9 and 17, the combination of Brown and Adams teaches the applicator of claim 1, but does not teach that the pad comprises a non-permeable inner pad that includes openings and a permeable outer pad that extends over the inner pad, the outer pad being exposed.
Schwartzman teaches a pad that comprises a non-permeable inner pad (36) that includes openings (38 and 42) and a permeable outer pad (40) that extends over the inner pad, the outer pad being exposed.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Brown such that the pad comprises a non-permeable inner pad that includes openings and a permeable outer pad that extends over the inner pad, the outer pad being exposed as taught by Schwartzman for the purpose of enabling better control over flow from the reservoir to the pad (Schwartzman, col. 1, ll. 25-36).

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Brown does not teach a shell that has threads that engage threads on the outer wall of the body as recited in claims 1 and 18 or that the shell is radially spaced from the plunger to receive the outer wall of the body therebetween, it is noted that the newly cited Adams reference teaches these features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754